Citation Nr: 9934216	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pansinusitis.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1994.

This appeal arises from the April 1996 rating decision from 
the Los Angeles, California Regional Office (RO) that denied 
the veteran's claim for service connection for sinusitis, 
right ankle spurs, temporomandibular joint syndrome, 
diverticulitis, low back disability claimed as intervertebral 
disc syndrome, hemorrhoids, gastroenteritis, anemia, chronic 
fatigue, bilateral shoulder disabilities, and a right knee 
disability.  A Notice of Disagreement was filed in August 
1996 and a Statement of the Case was issued in September 
1996.  A substantive appeal was filed in October 1996.  

This appeal additionally arises from an February 1997 rating 
decision from the Los Angeles, California RO that denied the 
veteran's claim for service connection for endometriosis 
resulting in a hysterectomy.  A Notice of Disagreement was 
filed in April 1997 and a Statement of the Case was issued in 
June 1997.  A substantive appeal was filed in October 1997 
with a request for a hearing at the RO before a Member of the 
Board.

In June 1998, the veteran indicated that she wanted a hearing 
at the RO before a local hearing officer in lieu of a hearing 
at the RO before a Member of the Board.

In September 1998, the abovementioned RO hearing was held.  
At the time of the RO hearing, the veteran withdrew the 
appeal as to the issues of service connection for 
hemorrhoids, gastroenteritis, anemia, chronic fatigue, and 
bilateral shoulder disability.

By Hearing Officer's decision in January 1999, service 
connection for temporomandibular joint syndrome was granted 
with an evaluation of 0 percent, service connection for 
degenerative joint disease of the lumbar spine was granted 
with an evaluation of 10 percent, and service connection for 
a right knee disability was granted with an evaluation of 0 
percent.  The veteran has not raised an issue as to the 
ratings assigned.  Therefore, these issues are no longer the 
subject of the current appeal.

In March 1999, the veteran requested a hearing at the RO 
before a Member of the Board. 

On July 23, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current pansinusitis to her military service; the 
claim is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current right ankle disability to her military 
service; the claim is not plausible.  

3.  The veteran has presented no competent evidence to show 
that she currently suffers from diverticulitis; the claim is 
not plausible.

4.  The veteran has presented no competent evidence to show 
that she currently suffers from endometriosis; the claim is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
pansinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
diverticulitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
endometriosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in February 1972, no 
history of sinusitis, arthritis, intestinal trouble, or 
female disorder was reported.  On examination, the veteran's 
sinuses, abdomen, and lower extremities were clinically 
evaluated as normal.  The pelvic examination was clinically 
evaluated as normal.  It was noted that the uterus felt 
enlarged.  No masses or tenderness were noted.  In July 1973, 
the veteran was seen with complaints of pain and slight 
rectal bleeding every time she moved her bowels for the past 
month.  She described it as a "tearing sensation".  She had 
no history of hemorrhoids.  She had a normal barium enema in 
1969.  On examination, there were no external hemorrhoids.  A 
possible internal hemorrhoid was felt.  The impression was 
internal hemorrhoids.  

In November 1973, the veteran was seen with complaints of 
dizziness and abdominal cramping.   She was given medication 
for gastroenteritis.

In January 1974, the veteran was seen with complaints of 
nausea, vomiting, diarrhea, and general malaise.  The 
impression was viral syndrome.

In February 1974, the veteran was seen with right inguinal 
pain for three weeks.  After examination, the impression was 
cervicitis.  

In April 1974, the veteran was seen with burning of the 
stomach for three to four days and an intermittently poor 
appetite.  There was no nausea or vomiting, tenderness, or 
diarrhea.  The impression was gastritis.  

In May 1974, the veteran was seen with nausea and vomiting.  
She had no stomach pain or diarrhea.  Functional bowel 
complaint was noted.  

In June 1974, the veteran was seen with complaints of 
increased tenderness of the left adnexa.  The veteran had a 
swollen stomach with gurgling and gas for 72 hours.  She had 
lower abdominal pain.  There was no nausea or vomiting.  On 
examination, the uterus was the normal size, shape, and 
position.  The left adnexa was slightly tender.  The 
impression was normal gynecological examination.  

A record from October 1974 notes that the veteran was 
diagnosed with gastroenteritis.  

In January 1975, the veteran was seen with complaints of 
diarrhea, nausea, and vomiting.  She denied a history of 
viral symptoms.  The impression was acute gastroenteritis.  

On a February 1975 pelvic examination, the veteran complained 
of white, thick discharge.  The examination was within normal 
limits.  

In June 1975, the veteran was seen with frontal headaches 
without tenderness.  A sinus series showed frontal and 
ethmoid mucosal thickening.  The impression was sinusitis.  

In July 1975, the veteran was seen with complaints of 
intermittent right frontal headaches, throbbing, and 
increased pressure sensation behind the right eye with 
bending forward.  There was no nasal discharge.  On 
examination, the nose and throat were clear.  The assessment 
was sinus headaches.  

In September 1975, the veteran was seen with complaints of 
sinusitis.  The impression was sinus headache.  

In November 1975, the veteran was seen with sinus congestion 
and headaches.  She wanted a refill of medication.  

In March 1976, the veteran was seen with complaints of a 
nausea, vomiting, malaise, weakness, and aches.  The 
impression was flu symptoms.  

In April 1976, the veteran was seen with complaints of sinus 
headache and drainage.  The assessment was sinus drainage.  

In June 1976, the veteran was seen with complaints of feeling 
nauseous.  She had lower abdominal cramping two days 
previously.  Her bowel movements were okay the previous day, 
and she had no genitourinary symptoms.  The assessment was 
probably mild gastrointestinal virus.  An addendum noted that 
the veteran returned and felt that the abdominal complaints 
were from "nerves."  

In August 1976, the veteran was seen with complaints of a 
headache.  The pain was behind the eyes and radiated to the 
nape of the neck.  There was no ear popping.  On examination, 
there was no tenderness over the sinus area.  The nose was 
stuffy.  The assessment was sinusitis.  

In December 1976, the veteran was seen with a sore throat.  
The impression was viral pharyngitis.  

Two days later in December 1976, the veteran was seen with a 
general aching feeling and an occipital area headache.  She 
had occasional pain of the left lateral side of the neck.  
The assessment was viral syndrome, rule out "mono".  

In January 1977, the veteran was seen for a gynecological 
examination.  The pelvic examination was within normal 
limits.  

In February 1977, the veteran was seen with amenorrhea and 
pelvic pain.  On examination, the uterus was tender.

Later in February 1977, the veteran was seen with complaints 
of vomiting and diarrhea.  She had severe abdominal cramping 
proceeding the vomiting and diarrhea.  She had fever and 
chills.  She indicated she thought she may have been 
pregnant.  The assessment was gastrointestinal virus.  

Later in February 1977, the veteran was seen indicating that 
the pelvic pain had stopped, and that she had started 
menstruating.  

In October 1977, the veteran was seen with complaints of 
frontal headache for one month.  She had a history of sinus 
headaches, but this episode was not as severe.  She had no 
allergies and no congestion.  She had a fever with the 
headache.  The assessment was headache of unknown etiology.  

In December 1977, the veteran was seen for follow up 
regarding headache.  The sinus x-rays were negative.  She had 
a slight headache.  There was no sinus tenderness.  The 
assessment was probable sinusitis.

In January 1978, the veteran was seen with yellow vaginal 
discharge.  The diagnoses included non specific vaginitis.  

In March 1978, the veteran was seen with complaints of sinus 
drainage and throat tenderness.  There was no fever.  The 
assessment was upper respiratory infection.  

In May 1978, the veteran was seen with a sinus headache.  She 
had a history of sinus headaches.  On examination, no 
tenderness of the sinuses was elicited.  The assessment was 
sinusitis. 

In June 1978, the veteran was seen with complaints of pain in 
the right ankle for three days.  She had run aerobics.  She 
had spurs on the right ankle.  On examination, there was no 
edema and there was good range of motion.  The assessment was 
pain secondary to aerobics.  

In August 1978, the veteran was seen with probable sinus 
congestion.  Her sinuses were stuffy, and her ears were 
popping.  She had an appetite, no vomiting, and no headache.  
On examination, there was no sinus tenderness.  The 
assessment was sinusitis.  

In October 1978, the veteran was seen with swelling around 
both eyes.  She had a sinus condition.  There was no 
discharge from her eyes.  The assessment was allergic 
conjunctivitis.  

Later in October 1978, the veteran was seen with cold 
symptoms including sore throat, nasal congestion, and cough.  
She had a low grade fever.  There was no vomiting, and she 
did not have an appetite.  The presenting problem was sinus 
congestion.  On examination, there was no sinus tenderness. 

In January 1979, the veteran was seen for a gynecological 
examination.  The impression included enlarged uterus for 
four weeks, question pregnancy.  

In February 1979, the veteran was seen with complaints of 
sinus drainage causing nausea.  On examination, there was 
slight equal sinus dullness, moderate nasal congestion, and 
narrow airways. 

In October 1979, the veteran was seen for a gynecological 
examination.  The assessment was six weeks postpartum with 
involution and cervicitis  

In January 1980, the veteran was seen for a repeat Pap smear.  
On examination, the uterus was mobile, firm, normal size and 
shape.  The adnexa had no masses or tenderness.  

Later in January 1980, the veteran was seen with complaints 
of a headache.  The pain started in the temporal area and 
extended across the top of the head.  She felt dizzy when 
bending over.  She had some nausea but no vomiting.  No sinus 
tenderness was noted.  The assessment was tension headache.  

In February 1980, the veteran was seen with complaints of a 
cold.  The assessment was post nasal drip.

On a periodic examination in February 1980, a history of 
sinusitis was reported.  There was no history of indigestion 
or stomach, intestinal trouble, history of bone, joint or 
other deformity, or arthritis.  She noted that she had not 
been treated for a female disorder.  On examination, the 
veteran's sinuses, lower extremities, and abdomen were 
clinically evaluated as normal.  It was noted that the 
veteran occasionally had pain in the right ankle from a bone 
spur suffered from a bad sprain in childhood; no treatment 
was sought.  The veteran had tension headaches related to 
sinusitis.  A Pap smear was done.  

Also in February 1980, the veteran was seen with complaints 
of nausea, vomiting, diarrhea, sore throat, sinus drainage, 
and tearing eyes.  The assessment was flu like symptoms.  
Later in February 1980, it was noted that all symptoms were 
cleared up except for the ears.  The assessment was serous 
otitis.   

Also in March 1980, the veteran had a physical examination.  
She complained of a swollen right ankle for 14 years.  She 
had a spur in the foot.  She additionally complained of 
frequent sinus headaches.  On examination, the veteran's 
ears, nose, and throat were negative.  The abdomen was within 
normal limits.  The assessment was normal examination.  

In April 1980, the veteran was seen with complaints of fluid 
behind the left ear.  There was no tenderness of the sinus.  
The assessment was blocked eustachian tube.  The veteran 
additionally complained of pain of the right ankle, which 
usually occurred on weekends and when walking downstairs.  
She had a bone spur of the lateral right ankle.  Most of the 
pain was centered around the Achilles tendon and shot to the 
anterior lateral right ankle.  On examination, the left ankle 
had no pain on motion.  The right ankle had pain of the 
Achilles tendon on plantar flexion.  The assessment was 
probable Achilles tendonitis.  

In August 1980, the veteran was seen with diarrhea.  The 
assessment was diarrhea of unknown origin.  The next day, the 
veteran did not have diarrhea but her stomach felt like it 
was churning.  The assessment was resolving gastric problem.  

Also in August 1980, the veteran was seen with complaints of 
a runny nose, sneezing, post nasal drip, and slight headache.  
On examination, the sinuses were non-tender to pressure or 
percussion.  Clear post nasal drip was noted.  The assessment 
was upper respiratory infection.  

In September 1980, the veteran was seen with complaints of 
severe gas pains in the lower abdomen.  On examination, the 
bowel sounds were hyperactive in the right and left lower 
quadrants, but were more pronounced on the right with 
pressure.  There was no rebound.  The abdomen was supple; 
there was no organomegaly.  The assessment was functional 
bowel.  Also in September 1980, the veteran was seen for a 
gynecological examination.  The uterus was the normal size 
and shape and was mobile.  The adnexa were clear with no 
palpable masses.  In September 1980, the veteran was seen for 
a follow up of functional bowel problems.  She stated the 
problem was much better, that the diarrhea had subsided but 
that abdominal cramping prior to bowel movements persisted.  
The assessment was functional bowel, questionably resolving.  

In October 1980, the veteran was seen for follow up of 
gastric problem that started in August.  She had a bowel 
movement every day or every other day, preceded by lower 
abdominal cramping.  There was no nausea or vomiting.  The 
examination of the abdomen revealed increased bowel sounds, 
and tenderness of the right lower quadrant with rebound or 
guarding.  There was no organomegaly.  The assessment was 
deferred.  Later in October 1980, the veteran was seen for a 
follow up for gastric problems.  She had been doing fairly 
well with occasional abdominal cramping and bloated feeling.  
The assessment was functional bowel.

In December 1980, the veteran was seen with complaints of a 
headache that began at the nape of the neck and progressed to 
the frontal sinus area.  She had mild nasal stuffiness in the 
morning.  The maxillary sinuses were non-tender on percussion 
or palpation.  The frontal sinuses were moderately tender on 
percussion.  The assessment was serous otitis medial 
bilaterally and congested sinuses.  Later in December 1980, 
the veteran was seen for follow up of serous otitis media and 
congested sinuses.  She was basically asymptomatic.  The 
assessment was mild sinus congestion.  

One day later in March 1981, the veteran was seen with 
complaints of feeling worse.  The assessment was chronic 
serous otitis media and upper respiratory infection.  Also in 
March 1981, the veteran was seen with complaints of bleeding 
and pain with bowel movements.  The veteran was referred to 
the rectal surgeon.  Later in March 1981, the veteran was 
seen with a history of "piles" for 7 years.  She had 
intermittent anal discomfort and bleeding after a hard stool.  
The rectal examination was normal.  The impression was acute 
anal fissure, resolved.  Thereafter, that same month, the 
veteran was seen with a full feeling above the eyes and a 
headache.  Her nose was runny, and she had post nasal drip.  
On examination, the sinuses were not tender.  

In April 1981, the veteran was seen with complaints of 
feeling queasy and twinges in right lower quadrant of the 
abdomen.  She felt tired.  Her symptoms were vague.  She did 
not have nausea per se, or vomiting.  The assessment was 
possible mild anxiety; there were no real objective findings.  
Also in April 1981, the veteran was seen with complaints of a 
swollen right ankle for one month.  There had been no injury.  
There was mild swelling of the right lateral malleolus area.  
She explained that the right foot and ankle area did not bend 
right, and it felt as if there were a spur.  There was no 
history of trauma.  The veteran stated that she had similar 
problems at the age of 14, which were diagnosed as a spur on 
the right lateral malleolus.  She had no real problems until 
recently.  On examination, there was edema of the right 
lateral malleolus, and no real tenderness on palpation.  No 
obvious deformities were seen or palpated.  The range of 
motion was good in all directions.  A 1/4 inch hard nodule or 
"spur" was noted on the medial to superior right malleolus.  
It was not painful.  The assessment included rule out 
tendinitis, arthritis symptoms of the right ankle.  

In May 1981, the veteran was seen with complaints of a runny 
nose and both ears feeling "full".  The assessment included 
serous otitis media.  Later in May 1981, the veteran was seen 
with increased maxillary sinus tenderness with swelling.  On 
examination, the frontal sinuses were non-tender; the left 
maxillary sinuses had increased tenderness and mild edema.  
The assessment included acute left maxillary sinusitis.  Also 
in May 1981, the veteran was seen for a follow up regarding 
swelling of the ankle.  The symptoms were not resolving.  
There was slight discomfort with weight bearing.  Nothing 
aggravated the ankle, and there was no history of trauma.  
The veteran had ankle spurs since the age of 14.  On 
examination, there was slight swelling of the right lateral 
malleolus, but there was no pain and good range of motion.  
Later in May 1981, the veteran was seen for a follow up 
regarding acute left maxillary sinusitis.  The veteran was 
doing well, but still had some tenderness of the maxillary 
sinuses.

Later in May 1981, the veteran was seen again for left sided 
maxillary sinusitis.  She had recurrent sinusitis since 1975.  
She was referred for an ear, nose and throat consultation 
which was accomplished in May 1981.  At that time, the 
veteran complained of pain of the left mid facial region.  
There was no nasal congestion.  She had episodes of sinusitis 
occasionally for one year.  She had a moderate headache, with 
mid facial pain, and post nasal drainage.  The sinus x-ray 
revealed only a nominal change with slight thickening of 
mucosa.  The impression was no active disease.  

In June 1981, the veteran was seen with complaints of a 
swollen right ankle since the past March.  She had injured 
her right ankle as a child and had had chronic intermittent 
ankle pain and occasional swelling ever since.  The x-rays in 
May 1981 showed spurs in the area of the medial and anterior 
malleolus.  The ankle was not swollen, there was no effusion, 
and there was good range of motion.  The assessment was 
chronic ankle ache, secondary to spur formation.  

In August 1981, the veteran was seen with pain in the left 
iliac fossa.  It came on before her period.  She had similar 
pain in 1976, which was diagnosed as an ovarian cyst.  Her 
bowels were regular, but she took medication.  Her periods 
were regular.  There was no apparent distress on the pelvic 
examination.  The diagnoses included irritable colon.  Also 
in August 1981, the veteran was seen with complaints of right 
ankle pain.  There was tenderness over the medial malleolus.  
The diagnoses included traumatic arthritis.  The veteran was 
given a profile for no running.  

In October 1981, the veteran was seen with complaints of 
ankle pain.  There was synovial thickening.  The diagnoses 
included traumatic arthritis of the right ankle.  

In November 1981, the veteran was seen for a gynecological 
examination.  On examination, the abdomen was soft.  The 
uterus was the normal shape and size.  There were no masses 
of the adnexa.  Also in November 1981, the veteran was seen 
with complaints of increased sinus drainage and increased 
rhinorrhea.  The assessment was post nasal drip/allergic 
rhinitis.  

In January 1982, the veteran was seen with a sore area of the 
abdomen.  The pain was mid-abdomen.  There was no 
organomegaly, no distention, no masses, and no rebound.  The 
assessment was probable bruising, questionable etiology.  
Also in January 1982, the veteran was seen with complaints of 
diarrhea and vomiting.  The assessment was gastroenteritis.  
Later in January 1982, the veteran was seen for follow up 
regarding acute gastroenteritis.  She had no nausea or 
diarrhea since the last visit.  The assessment was 
gastroenteritis symptoms, resolving.  

In February 1982, the veteran was seen with occasional right 
ankle problems.  There was no swelling and no instability.  
The diagnosis was synovitis and bone spurs distal tibia.  

In May 1982, the veteran was seen with complaints of coryza 
and chills.  Upper respiratory catarrh was noted.  

In September 1982, the veteran was seen for a gynecological 
examination.  The assessment was normal gynecological 
examination.  

In December 1982, the veteran was seen with complaints of a 
cough.  The assessment was upper respiratory infection.  
Later in December 1982, the veteran was seen with complaints 
of pain in the sinuses.  There was pain in the zygomatic 
sinus regions to pressure and percussion.  There was also 
throbbing pain when bending over or lying down.  There was no 
edema or discoloration.  The diagnosis/assessment included 
sinusitis.  

In February 1983, the veteran was seen with nasal congestion, 
general malaise, and a stuffy feeling.  She had sinus 
infections in the past.  The assessment was nasopharyngitis, 
question early sinusitis.  The next day in February 1983, the 
veteran was seen with complaints of feeling worse.  The 
congestion was better, but her head was hurting.  The 
assessment was upper respiratory infection, unresolving.  Two 
days later in February 1983, the veteran was seen for a 
follow-up for sinus congestion and a cold.  The assessment 
was resolving nasopharyngitis.  Two days thereafter in 
February 1983, the veteran was seen with complaints of pain 
of the right side of the face and pressure under the right 
eye.  She had "greenish-gray" nasal discharge.  The 
assessment was sinusitis.  On a periodic examination in 
February 1983, a history of sinusitis, arthritis, and piles 
or rectal disease was reported.  The veteran indicated that 
she had not been treated for a female disorder.  On 
examination, the veteran's sinuses, lower extremities, and 
abdomen were clinically evaluated as normal.  A pelvic 
examination was normal.  It was noted that the veteran had 
spurs on the right ankle, that had been called arthritis in 
1966.  She had been treated by a private physician with good 
results.  Additionally, she had ear trouble when her sinuses 
were clogged.  

In March 1983, the veteran was seen with complaints of an 
upset stomach with diarrhea and abdominal cramping off and 
on.  The assessment was probable viral illness.  Later in 
March 1983, the veteran was seen with complaints of nasal 
congestion.  The assessment was rhinorrhea.  Thereafter, that 
same month, the veteran was seen after having a dull ache 
over the teeth on the left side.  She had alot of nasal 
congestion.  The assessment was upper respiratory infection.  

In April 1983, the veteran was seen with complaints of puffy 
lower eyelids and mild sinus congestion.  The assessment was 
sinus congestion.  

In May 1983, the veteran was seen for a sprained ankle.  She 
fell off of a bicycle and twisted the right ankle.  On 
examination, there was tenderness of the right anteriolateral 
and medial malleolus with edema of the lateral ankle.  There 
was full range of motion without difficulty.  The 
diagnosis/assessment included sprained right ankle.  Later in 
May 1983, the veteran was seen for a follow up regarding a 
sprained right ankle.  The ankle was better.  There was some 
edema and ecchymosis, but there was no instability.  The x-
rays were negative.  

In October 1983, the veteran was seen with complaints of 
nausea.   The assessment was probable viral syndrome.  Later 
in October 1983, the veteran was seen for follow up for viral 
syndrome.  The assessment was viral syndrome, resolving.  
Also in October 1983, the veteran was seen for a 
gynecological examination.  She reported pain on sitting 
down, occasionally present prior to cycle bleeding.  On 
examination, the uterus was slightly tender.  The diagnoses 
included question of endometriosis.  

In November 1983, the veteran was seen for a gynecological 
examination.  On examination, the uterus was normal.  The 
adnexa were within normal limits with no masses or 
tenderness.  Also in November 1983, the veteran was seen with 
complaints of sore throat and runny nose.  The assessment was 
nasopharyngitis, rule out strep.  Two days later in November 
1983, the veteran was seen with complaints of hoarseness, 
congestion, and difficulty sleeping.  The assessment was 
pharyngolaryngitis, doubt strep.  

In December 1983, the veteran was seen with complaints of a 
frontal headache.  She had a history of sinus problems.  On 
examination, there was tenderness on palpation of the left 
sinus.  The assessment was headache, question etiology.  

In February 1984, the veteran was seen with complaints of a 
raw throat with sinus drainage.  The assessment was 
pharyngitis.  

In March 1984, the veteran was seen with complaints of 
"menstrual cramps", however she was not due to have a 
period for two more days.  Her left side was painful, and it 
was uncomfortable for her to move.  The veteran reported 
feeling gas.  The pain was relieved when she would lean to 
the right side.  When she would lean down, the pain would 
keep her from getting up.  On examination, the abdomen was 
soft; there was no tenderness or masses.  Increased bowel 
sounds were noticed.  The assessment included probable severe 
flatus with increased bowel sounds.  On the same day in March 
1984, the veteran was seen for a follow up for pain of the 
left loin which was improving.  The assessment was probable 
gastrointestinal spasm.  

In April 1984, the veteran was seen with complaints of 
dizziness, headaches, body aches, and cough.  The assessment 
was viral syndrome.  Later in April 1984, the veteran was 
seen for a follow up of viral syndrome.  She now complained 
of some nausea and abdominal cramping.  The assessment was 
viral syndrome.

In September 1984, the veteran was seen with complaints of a 
stuffy nose and swelling in the ears.  The assessment was 
rhinorrhea.

In October 1984, the veteran was seen with complaints of a 
headache.  On examination, the sinuses were clear.  The 
assessment was headache, tension verses cluster.  Also in 
October 1984, the veteran was seen for a gynecological 
examination.  The assessment was normal gynecological 
examination.  

In December 1984, the veteran was seen with complaints of 
pain in the lower abdomen radiating down to the thighs.  She 
felt bloated.  Her bowels were regular, but the pressure of 
defecation caused pain.  On examination, there was a question 
of a lump in the right iliac fossa area.  Abdominal palpation 
revealed tenderness.  There was no apparent distress on 
rectal or vaginal examination.  The cause of discomfort was 
questionable.  Later in December, the veteran was seen for 
birth control consultation.  She had no dysmenorrhea.  On 
examination of the abdomen, no palpable masses or tenderness 
was felt.  

In May 1985, the veteran was seen for laparoscopic tubal 
cauterization.  During the examination, the uterus was normal 
in size, shape, position, and consistency; it was freely 
mobile with no adnexal masses.  There was no evidence of 
uterosacral modularity.  At laparoscopy, the uterus, tubes, 
and ovaries were unremarkable with no evidence of ovarian 
cysts or endometriosis.  There were implants of active 
endometriosis along each uterosacral ligament, more prominent 
on the right side, but the overall finding was minimal 
superficial involvement.  There were no other peritoneal 
surfaces involved and minimal adhesion from the ovary to the 
right tube was lysed bluntly.  The operative diagnoses were 
voluntary sterilization plus minimal pelvic endometriosis.  

In June 1985, the veteran was seen for a follow up regarding 
tubal cauterization and stage I pelvic endometriosis.  On 
examination, the uterus and adnexa were normal.  The 
impression was normal exam.  

In November 1985, the veteran was seen with nausea and 
chills.  The assessment was early viral illness.  Later in 
November 1985, the veteran was seen with stomach gas.  The 
assessment was increased flatulence.  

In December 1985, the veteran was seen with sinus problems, 
sore throat, and post nasal drip.  On examination, there was 
no sinus tenderness.  The assessment was upper respiratory 
infection with eustachian tube dysfunction.  Two days later 
in December 1985, the veteran was seen with sinus complaints.  
The nose was "too open" now.  There was no post nasal drip.  
There was no nausea, vomiting, or diarrhea.  The assessment 
was upper respiratory infection with eustachian tube 
dysfunction.  

In January 1986, the veteran was seen for a gynecological 
examination.  On examination, there was mild tenderness of 
the left side of the uterus.  The uterus was the normal size 
and shape.  The ovaries were normal size.  The impression was 
normal examination, possible small left ovarian cyst as 
etiology of discomfort.  

In April 1986, the veteran was seen for complaints of 
sinusitis.  The assessment was possible allergic rhinitis.

In September 1986, the veteran was seen with complaints of a 
runny nose and sneezing.  The assessment was upper 
respiratory infection.

In February 1987, the veteran was seen with complaints of 
lower abdominal pain.  She stated that she had a problem with 
flatus that was controlled with medication.  However, she was 
out of medication.  The assessment was increased flatulence.  

In March 1987, the veteran was seen for a gynecological 
examination.  The assessment was pelvic examination within 
normal limits.  

In October 1987, the veteran was seen with complaints of 
weakness and sleepiness.  On examination, there was post 
nasal drip.  The assessment was viral syndrome.

In November 1987, the veteran was seen with complaints of 
irregular periods.  She had black menses with passing of 
tissues.  On examination, the uterus was within normal 
limits.  The left adnexa was negative.  The right adnexa felt 
cystic.  The assessment was irregular menses.  

In December 1987, the veteran was seen for a pelvic sonogram 
that showed that the uterus was normal in size and 
configuration.  No uterine masses were identified.  Both 
ovaries were slightly prominent in overall size.  There were 
several cysts within both ovaries.  No other pelvic masses or 
evidence of pelvic adenopathy were seen.  The impression was 
bilateral small cystic changes in each ovary.  It was 
questioned whether the veteran had clinical evidence of 
polycystic ovary disease.  

In January 1988, the veteran was seen for follow up of 
irregular periods.  The assessment was cystic ovaries 
bilaterally.  Later in January 1988, the veteran was again 
seen for follow up regarding irregular menses.  She had 
menses every five to six weeks, lasting four days with light 
cramps.  She was only regular on birth control pills.  On 
examination, the uterus was small, mobile, and non-tender.  
The assessment was anovulation.  

In February 1988, the veteran was seen with complaints of 
diarrhea and scratchy throat.  The assessment was viral 
syndrome.

In April 1988, the veteran was seen with complaints of 
irritability and increased appetite for one week prior to 
menses and relieved when menses began.  On examination, the 
abdomen was soft and non-tender.  On the pelvic examination, 
the uterus was small, mobile, and non-tender.  The adnexa had 
no masses.  The assessment was mild premenstrual syndrome.

In May 1988, the veteran was seen with complaints of 
intermittent lower abdominal pain.  On examination, the 
abdomen was soft without organomegaly.  There was tenderness 
over the right ovary.  The assessment was probable ovarian 
pain versus pelvic pain.  One day later in May 1988, the 
veteran was seen for follow up for severe lower abdominal and 
pelvic pain.  There was relief of pain with bowel movement.  
The pain was episodic and was relieved with pressure applied 
to the abdominal wall.  On examination, the abdomen was soft 
and non-tender.  There was no rebound, and it was not 
distended.  The uterus was small, mobile, and non-tender.  
The adnexa was tender on the right.  The assessment was 
irritable bowel by history but tender right adnexa; may be 
right ovarian cyst.

On a periodic examination in May 1988, the sinuses, abdomen, 
lower extremities, and pelvic examination were clinically 
evaluated as normal.  

In November 1988, the veteran was seen with a sore throat and 
occasional cramping.  On examination, the nasal passages were 
clear.  The abdomen was benign.  The assessment was early 
viral illness.

In December 1988, the veteran was seen with complaints of 
vomiting and diarrhea.  The assessment was viral acute 
gastroenteritis.  

In January 1989, the veteran was seen for a gynecological 
examination.  On examination, the uterus was anteflexed, but 
normal in size, shape, and consistency.  There was no 
tenderness.  The assessment was normal gynecological 
examination.  

In February 1989, the veteran was seen with complaints of 
nausea and watery diarrhea.  She had gastric distress in the 
past and was on medication.  On examination, the abdomen was 
soft and non tender.  The assessment was gastroenteritis, 
probably viral; rule out infectious.  

In April 1989, the veteran was seen with complaints of 
diarrhea, mild abdominal discomfort, and nausea.  The veteran 
had problems with recurrent bouts of diarrhea and nausea.  
The assessment was irritable bowel syndrome, probable 
exacerbation.

Later in April 1989, the veteran was seen with many episodes 
of diarrhea and loose stool.  There was no blood in the 
stool.  The assessment/diagnoses included irritable bowel 
syndrome.

In August 1989, the veteran was seen for a gynecological 
examination.  The veteran complained of pain over the left 
side that had gradually resolved.  She had a history of 
cysts.  On examination, the uterus was anteverted and not 
tender.  There were no adnexal masses.  The veteran had mild 
tenderness.  The assessments included history of ovarian 
cysts.  It was felt that the veteran had physiologic cyst.  
The veteran had normal menses.  

In September 1989, the veteran was seen with complaints of 
nausea and diarrhea.  

In October 1989, the veteran was seen with increased cramping 
during the first day of her menses for the last six months.  
She was counseled on normal variation of menses.  

In January 1990, the veteran was seen with complaints of 
diarrhea and vomiting.  The assessment was acute 
gastroenteritis.  

Later in January 1990, the veteran was seen for a follow up 
regarding her nausea and diarrhea.  The diarrhea was gone, 
but she still felt nauseous.  The assessment was acute 
gastroenteritis, resolving.  Later in January 1990, the 
veteran was seen with complaints of nausea and diarrhea.  The 
assessment was gastroenteritis.  Thereafter, in January 1990, 
the veteran was seen for follow up regarding complaints of 
diarrhea and nausea.  Her stomach was better, and she had no 
diarrhea or nausea.  The assessment was resolved acute 
gastroenteritis.

Also in January 1990, the veteran was seen for a 
gynecological examination.  She complained of cramps with 
menses.  The assessment was normal examination.  

In March 1990, the veteran was seen with a sore throat.  The 
assessment was symptoms secondary to post nasal drip.  

In April 1990, the veteran was seen with complaints, 
including sinus congestion.  

In June 1990, the veteran was seen for a gynecological 
examination.  The veteran wanted Provera for menstrual clots.  

In September 1990, the veteran was seen with complaints of 
right Achilles pain when wearing steel-toed boots.  On 
examination, the veteran had full range of motion of the 
ankle without pain.  There was no tenderness over the 
Achilles tendon.  The assessment was right Achilles tendon 
pain.  

In October 1990, the veteran was seen with complaints of 
watery eyes and sneezing.  She reported a history of 
"sinuses".  The assessment was upper respiratory infection, 
congestion.  

In December 1990, the veteran was seen with complaints of 
cough and sore neck.  On examination, the throat had mild 
post nasal drip.  The assessment was upper respiratory 
infection.  Two days later in December 1990, the veteran was 
seen with complaints of cough and chest congestion.  She had 
a runny nose and post nasal drip.  The assessment was upper 
respiratory infection.  Also in December 1990, the veteran 
was seen for a gynecological examination.  On examination, 
the uterus was anteverted, normal size, shape, and 
consistency, and not tender.  The assessment included 
bacterial vaginitis.

In May 1991, the veteran was seen with complaints of nausea 
and occasional stomach cramps.  She did not have diarrhea.  
The assessment/diagnosis was viral gastroenteritis.

In September 1991, the veteran was seen with complaints of 
"stomach" problems, episodically for five years.  She had 
increased borborygmi, flatus, bloating, and lower left 
quadrant pressure episodically.  She had no constipation, 
diarrhea, or rectal bleeding.  The assessment was abdominal 
pain.  

In October 1991, the veteran was scheduled for a 
sigmoidoscopy due to abdominal pain and bloody stool.  In 
November 1991, the veteran was seen for an air contrast 
barium enema.  The impression was two small diverticula noted 
within the splenic flexure.  No other significant findings 
were identified.

In December 1991, the veteran was seen for a gynecological 
examination.  On examination, the uterus was the normal size, 
shape, and consistency, and was non-tender.  The adnexa had 
no masses and were not tender.  Later in December 1991, the 
veteran was seen with complaints of menstrual cramps.  She 
had a history of dysmenorrhea for two years and a history of 
endometriosis.  There was no examination.  The assessment was 
dysmenorrhea and history of endometriosis.  Also in December 
1991, the veteran was seen for test results.  A barium enema 
showed diverticula.  The assessment included spastic colon 
and diverticula.  Later that same month, the veteran was seen 
with complaints of post nasal discharge and intermittent sore 
throat.  The assessment included upper respiratory infection.

In January 1992, the veteran was seen for follow up regarding 
stomach problems.  She complained of stabbing pains in the 
right and left lower quadrant.  On examination of the 
abdomen, there was no hepatosplenomegaly.  The assessment was 
spastic colon.  Later in January 1992, the veteran was seen 
for follow up regarding stomach problems.  She felt much 
better.  The examination of the abdomen was negative.  The 
assessment was spastic colon.

In March 1992, the veteran was seen with complaints of 
scratchy throat, watery eyes, and sneezing.  The assessment 
was upper respiratory infection.  

In September 1992, the veteran was seen with complaints 
including "joint pain" of the ankles, knees, fingers, 
wrists, and elbows.  On examination, there was puffiness of 
the feet and ankles.  The assessment was probable viral 
illness.  Later in September 1992, the veteran was seen with 
complaints including that her ankles were still swelling. 

In October 1992, the veteran was seen with complaints that 
her ankles hurt.  There was no history of injury.  She did a 
three mile walk prior to the onset of her complaints.  On 
examination, the right foot was minimally swollen.  There was 
pain with forced flexion of the foot.  The assessment was 
probable flexor tendinitis secondary to overuse.

In November 1992, the veteran was seen with complaints of 
menstrual cramping.  She reported that some months were worse 
than others.  There were no genitourinary or other 
gynecological symptoms.  The assessment was dysmenorrhea.  

In December 1992, the veteran was seen with complaints of 
menstrual cramping.  The assessment was dysmenorrhea.  

In January 1993 and in January 1994, the veteran was seen for 
a gynecological examination.  The assessment on each occasion 
was normal pelvic examination.  

On a retirement examination in January 1994, a history of 
sinusitis, stomach, liver, or intestinal trouble, and 
arthritis was reported.  The veteran reported that she had 
not been treated for a female disorder but had had a change 
in menstrual pattern.  It was noted that the veteran 
fractured her right ankle in 1966 due to twisting; the ankle 
was treated with a wrap, and there was full range of motion.  
There were no complications and no sequela.  There were three 
spurs of the right ankle and heel since 1967, treated with 
medication when needed; there were no complications and no 
sequela.  The veteran had sinusitis since 1975, treated with 
medication with good results.  There were no complications 
and no sequela.  She had intestinal trouble, referred to as 
diverticula, which was diagnosed in 1991 and treated with 
good result.  There were no complications and no sequela.  On 
examination, the veteran's sinuses, abdomen, and lower 
extremities, and pelvic examination were clinically evaluated 
as normal.  It was noted that there was right upper quadrant 
discomfort on the genitourinary examination.  The diagnoses 
included right upper quadrant abdominal pain.  

During service in February 1994, the veteran was seen for an 
abdominal CT.  No significant bowel wall thickening or 
intestinal abnormality was evident.  The impression was 
negative enhanced CT of the abdomen.  

In a March 1994 telephone consultation, the veteran 
complained of passing tissue during her period.  She was to 
report to the clinic as needed.

On a VA examination in October 1994, the veteran reported 
episodes of pain and edema over the lateral aspect of both 
ankles 14 years ago.  She was unable to recall any specific 
ankle injury prior to the onset of the pain.  She indicated 
that previous right ankle x-rays had revealed evidence of 
what might have been an old fracture.  The right sided ankle 
pain was more severe than the left.  The right lateral ankle 
pain was frequently present, but the left ankle lateral ankle 
pain would develop after performing physical activity such as 
running.  The veteran reported episodes of lower abdominal 
pain in 1985.  No nausea, vomiting, chills, or fever was 
associated with the pain.  The episodes continued, and she 
experienced lower abdominal pain one or two days every few 
months.  The veteran underwent a barium enema and 
sigmoidoscopy in 1991 and she stated that "two diverticula 
of the bowel" were found.  Some of the physicians who 
evaluated the veteran had made the diagnosis of irritable 
bowel syndrome.  The pain was lessened by taking charcoal 
tablets.  The veteran additionally described episodes of 
nasal congestion associated with bilateral frontal and 
maxillary facial pain since 1975.  She indicated that 
paranasal sinus x-rays taken in 1975 revealed evidence of 
sinus infection.  The episodes responded to antibiotic 
therapy and decongestants.  The veteran's last normal 
menstrual period was in September 1994.  The previous normal 
one was in August 1994.  

On examination, the veteran did not appear to have any joint 
or extremity pain while standing or walking.  The examination 
of the nose and throat was normal.  No frontal or axillary 
facial tenderness was noted.  The abdomen was soft and non-
tender.  There were no masses or organomegaly.  There was no 
left ankle tenderness, edema, or erythema.  The veteran was 
able to fully dorsiflex the ankle to 10 degrees and fully 
plantar flex the ankle to 45 degrees without pain.  No 
impairment of left lower extremity motor strength was noted.  
Mild tenderness and mild edema was noted over the lateral 
aspect of the right ankle.  No erythema was present.  The 
impressions included that the veteran began to experience 
right and left lateral ankle pain 14 years ago as described 
above and the right sided pain was more severe than the left.  
The bilateral ankle pain persisted and frequently developed 
or increased in severity if she performed physical activity 
and also following the onset of cold, damp weather.  The 
cause of the veteran's recurrent bilateral ankle pain 
remained undetermined.  The ankle x-rays were negative.  The 
veteran described episodes of bilateral lower abdominal pain 
since 1985, as described above, and irritable bowel syndrome 
was believed to be the cause of the recurrent abdominal pain.  
The veteran described episodes of nasal congestion associated 
with bilateral frontal and maxillary facial pain since 1975, 
as described above, and recurrent frontal and maxillary 
sinusitis was believed to be the cause of the episodes 
described above although sinus x-rays were normal.  

In September 1995, the veteran filed a claim for service 
connection for disabilities to include a sinus disability, 
bone spur right ankle, and diverticulitis.  

On a VA examination in October 1995, it was noted that the 
October 1994 VA examination should be reviewed as part of 
this examination.  The veteran reported episodes of bilateral 
ankle pain and edema 14 years ago.  The veteran stated that 
the pain was most severe over the lateral aspect of the 
ankle.  The veteran was unable to recall any history of ankle 
injury prior to the onset of the pain.  The veteran stated 
that military physicians had periodically evaluated her for 
ankle pain, and that previous right ankle x-rays had revealed 
the presence of a bone spur.  The right sided ankle pain was 
more severe than that experienced on the left.  The veteran 
indicated that the right ankle pain was frequently present, 
but that left ankle pain would develop only after performing 
physical activity, such as running.  The veteran began to 
develop episodes of lower abdominal pain in 1995 [sic], as 
indicated in the previous compensation and pension 
examination.  No nausea, vomiting, chills, or fever was 
associated with the pain.  The veteran continued to 
experience lower abdominal pain, on average one or two days 
every few months.  The veteran underwent barium enema and 
sigmoidoscopy in 1991 and indicated that "two diverticula of 
the bowel" were found.  Some physicians who had evaluated 
the veteran for the above-mentioned symptoms had made the 
diagnosis of irritable bowel syndrome.  The veteran stated 
that the abdominal pain was lessened by medication.  On 
examination, the veteran did not appear to have any joint or 
extremity pain while standing or walking.  The nose and 
throat were normal.  The abdomen was soft and non-tender, and 
there were no masses or organomegaly.  No abdominal wall 
hernias were noted.  Mild tenderness was noted over the right 
medial and left ankle.  No right ankle edema or erythema was 
noted.  The veteran developed mild diffuse right ankle pain 
with full dorsiflexion of the right ankle to 10 degrees and 
with full plantar flexion of the right ankle to 45 degrees.  
The impressions included that the veteran began to develop 
right ankle left ankle pain 14 years ago as indicated in the 
above history and the right sided pain had been more severe 
than that experienced on the left.  The veteran indicated 
that the right ankle pain was always present but the left 
ankle pain would usually develop after the performance of 
physical activity.  The specific cause of the veteran's 
recurrent bilateral ankle pain remained undetermined.  The 
veteran had experienced episodes of bilateral lower abdominal 
pain since 1985, as indicated in the above history, and 
irritable bowel syndrome was believed to be the cause of the 
recurrent abdominal pain.  

By rating action of April 1996, service connection for 
sinusitis, right ankle spurs, and diverticulitis was denied.  
The current appeal to the Board arises from this action.

In August 1996, the veteran filed a claim for service 
connection for endometriosis, resulting in a hysterectomy.  

Associated with the file in August 1996, were records from 
the 30th Medical Group, Vandenberg Air Force Base that 
indicate that the veteran was admitted in January 1996 for a 
hysterectomy.  She was seen in November 1995 with complaints 
of cramping and irregular periods since she was 36 years old.  
She stated that she had endometriosis in 1985 on the back 
side of her uterus.  Additionally, the veteran complained of 
sinus drainage.  On examination, the uterus was in 
midposition and normal in size; there were no pelvic masses.  
The veteran was admitted for surgery with the diagnoses of 
pelvic pain and post tubal ligation syndrome and 
dysmenorrhea.  She stated that she would like to have 
"everything removed" including her uterus, ovaries, and 
tubes.  The postoperative diagnoses included dysmenorrhea and 
menorrhagia.  

By rating action of February 1997, service connection for 
endometriosis was denied.  The current appeal to the Board 
arises from this action.  

Associated with the file was a May 1996 rheumatology 
consultation from Karen S. Kolba, M.D., wherein the veteran 
was seen with the onset of swelling and pain in her joints 
beginning in February 1996.  On examination, in pertinent 
part, the abdomen was soft, non-tender, and there were no 
masses.  The ankles were sore and swollen.  The impression 
was acute inflammatory arthritis.  

Associated with the file were additional records from Dr. 
Kolba that show treatment from June 1996 to August 1998 for 
rheumatoid arthritis of the joints, including the ankles.  Of 
particular relevance is an August 1998 record wherein it was 
noted that the veteran twisted her right ankle in May; it was 
still tender and she did get some inflammation.  The 
examination showed no red, swollen, or tender joints, 
including the ankles.  The right ankle was a little swollen 
on the lateral aspect just above the malleoli rather than 
below it.  

At the RO hearing in September 1998, the veteran testified 
that while in service, she had tests that determined that she 
had diverticulitis in 1991.  Her symptoms, including gas, 
began in 1986.  She had been told she had gastroenteritis or 
irritable bowel syndrome, and it was not until 1991 that she 
was tested.  It went away in December 1991.  The problems had 
recurred very little.  She had not required treatment since 
service.  As to endometriosis that resulted in a 
hysterectomy, the veteran testified that she was told in May 
of 1985 while in the service that she had endometriosis of 
the back side of the uterus.  It was noted during a tubal 
ligation surgery.  She continued to have problems 
subsequently and asked if it could be determined whether she 
had endometriosis and was informed that they could not 
determine it without surgery.  When she turned 36, she had 
problems with excessive cramps.  She was told it was her age.  
She continued to have these problems until she had the 
hysterectomy.  Prior to having the hysterectomy, it was 
thought that she had fibroids.  As to the veteran's 
sinusitis, the veteran first had a sinus infection in 1975, 
in the service.  She continued to have problems with her 
sinuses while in service.  The last time she had a problem 
was while she was still in the service.  She continued to 
have problems with her sinuses if she did not take vitamin C.  
As to right ankle spurs, the veteran testified that the spurs 
occurred prior to entering service.  However, in 1980, while 
in the service, the veteran was training for aerobics and her 
ankle became swollen.  It was the first time she had an ankle 
problem since entering the service.  She had treatment a few 
times while in service after 1980.  She has continued to have 
problems since separation from service when the ankle would 
swell up and become tender on movement.  She had some 
instability that had caused sprains.  

At the July 1999 Board hearing, the veteran testified that as 
to right ankle spurs, she had them since she was 14, but did 
not have any problems.  She first had problems in the service 
in 1980, when she was jogging.  The ankle would swell.  She 
felt the cause was the physical training and the steel toed 
boots she was required to wear.  The ankle continued to 
bother her, including aching when it was cold.  She could not 
run.  As to diverticulitis, the veteran was informed in 
service that she had diverticula, in 1991.  She had problems 
with her stomach including gas, and was informed that it was 
irritable bowel syndrome.  In 1991, the pain would not go 
away.  She had testing and was informed that she had 
diverticula.  She had recurrences of gas in the last year and 
tried to watch what she ate to prevent recurrences.  She had 
not had treatment for stomach problems since service.  As to 
endometriosis, the veteran was informed that she had 
endometriosis in 1985 after a tubal ligation.  She had the 
hysterectomy in 1996, after she separated from service.  From 
the time of the tubal ligation until the hysterectomy, the 
veteran had problems with pelvic and menstrual cramps, 
considered to be post tubal ligation syndrome.  The 
hysterectomy was elective surgery.  The veteran chose to have 
the surgery due to her discomfort.  As to sinusitis, the 
veteran testified that she first had sinus problems in 1975, 
while in the service.  She continued to have flare-ups and 
had problems currently.  She treated herself with vitamin C.  

Associated with the file in July 1999, were records from the 
30th Medical Group, Vandenberg Air Force Base, that indicate 
that the veteran was seen in March 1999 with complaints to 
include sinus drainage and rectal bleeding.  The assessments 
included upper respiratory infection and rectal fissure.

Additionally associated with the file in July 1999, were 
records from the 30th Medical Group, Vandenberg Air Force 
Base, that indicate that the veteran was seen in April 1999 
with complaints of sinus pressure.  The x-rays showed frontal 
sinusitis.  The assessment was sinusitis.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

A.  Pansinusitis

The veteran is claiming that she currently has pansinusitis 
that was incurred during service. 

The service medical records show the veteran was treated for 
sinusitis on several occasions in service.  Additionally, the 
veteran was treated on many occasions for upper respiratory 
infections, post nasal drip, and rhinorrhea; however, these 
instances were not diagnosed as sinusitis.  No evidence of a 
chronic disease was noted.  In May 1981 it was noted that the 
veteran had acute maxillary sinusitis, and an E.N.T. consult 
indicated that there was no active disease.  

On the VA examination in October 1994, it was noted that the 
sinus x-rays were normal.  The first post service evidence of 
treatment for sinusitis is from April 1999, several years 
after separation from service.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current pansinusitis and her 
service.  The only evidence that would support the veteran's 
claim is found in her statements.  However, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since all three criteria 
to establish evidence of a well-grounded claim have not been 
met, it follows that the veteran's claim must be denied based 
on her failure to submit evidence of a well-grounded claim.  
Absent a well-grounded claim, the Board has no duty to assist 
or decide the case on its merits.  

B.  Right ankle disability

The veteran is claiming that she currently has a right ankle 
disability that was incurred in or aggravated by service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Under 38 U.S.C.A. § 1111 (West 1991), a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  The term "noted" 
denotes only those conditions shown upon examination and 
recorded in an examination report, and a recorded history of 
a disability does not constitute such a notation.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) 
(1999).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b); see 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 113, 1131, 1137 (West l991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  With chronic disease shown as such 
in service (or within the presumptive period under § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide:

     (a)  General.  A preexisting injury 
or disease will be considered to have 
been aggravated by active military, 
naval, or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.
     (b)  Wartime service; peacetime 
service after December 31, 1946.  Clear 
and unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 
     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service. 
     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).

No history of a right ankle disability was indicated on the 
February 1972 service entrance examination.  The service 
medical records and the veteran's testimony indicate that she 
had a history of a right ankle disability when she was 14 
years old, but the service entrance examination and the 
veteran's additional testimony show that she did not have any 
residuals of that injury at the time she entered service.  
The service medical records show the veteran was treated for 
right ankle pain on several occasions, starting in June 1978.  
In June 1978, it was noted that the veteran had pain 
secondary to aerobics.  She was next seen for the right ankle 
in April 1980, with an assessment of probable Achilles 
tendonitis.  In April 1981 and May 1981, the veteran had rule 
out tendinitis, arthritis symptoms of the right ankle.  
Additionally, a nodule or "spur" was noted of the ankle.  
In June 1981, the veteran was seen with chronic ankle ache, 
secondary to spur formation.  In October 1981, the veteran 
was seen with traumatic arthritis of the right ankle.  In 
February 1982, the veteran was diagnosed with synovitis and 
bone spurs of the right ankle.  In May 1983, the veteran was 
seen for a sprained ankle; the x-rays were negative.  In 
September 1990, the veteran was seen with right Achilles 
tendon pain.  In October 1992, the veteran was seen with 
probable flexor tendinitis secondary to overuse.  Since x-
rays in May 1983 were negative, it cannot be said that there 
was evidence of chronic arthritis in service.

On the VA examinations in October 1994 and October 1995, the 
veteran complained of right ankle pain.  The cause remained 
undetermined.  The ankle x-rays were negative.  

The evidence shows that beginning in February 1996, the 
veteran was seen by Dr. Kolba for treatment for rheumatoid 
arthritis of the joints, including of the ankle.  In August 
1998, it was noted that the veteran twisted her right ankle 
in May 1998.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current right ankle disability 
and her service or postservice symptomatology.  The only 
evidence that would support the veteran's claim is found in 
her statements.  However, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since all three criteria to establish 
evidence of a well-grounded claim have not been met, it 
follows that the veteran claim must be denied based on her 
failure to submit evidence of a well-grounded claim.  Absent 
a well-grounded claim, the Board has no duty to assist or 
decide the case on its merits.  


C.  Diverticulitis

The veteran is claiming that she currently has diverticulitis 
that was incurred during service.  The service medical 
records show the veteran was diagnosed with diverticula in 
November 1991.  While the veteran was seen on many occasions 
for gastrointestinal complaints, the only mention of 
diverticula was in November and December 1991.  There is no 
mention in the service records of diverticulitis.

Further, the reports of the October 1994 and October 1995 VA 
examinations are negative for any current diagnosis of 
diverticulitis.  As there is no current medical evidence to 
establish the presence of diverticulitis claimed on appeal, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The only evidence that would support the veteran's 
claim is found in her statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for diverticulitis, that 
claim must be denied.

D.  Endometriosis

The veteran is claiming that endometriosis was incurred 
during service.  The service medical records show the veteran 
was diagnosed with stage I endometriosis in May 1985 
following laparoscopic tubal cauterization.  The service 
medical records are silent regarding additional clinical 
findings or a diagnosis of endometriosis. 

Further, the January 1996 reports from the 30th Medical 
Group, Vandenberg Air Force Base regarding a hysterectomy are 
negative for any current diagnosis of endometriosis.  As 
there is no current medical evidence to establish the 
presence of endometriosis claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim is found in 
her statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for endometriosis, that claim must be 
denied.

In this case, while the representative has argued that the VA 
has a duty to assist claimants whose claims are not well 
grounded, this proposition has been reject by the United 
States Court of Appeals for Veterans Claims.  On July 14, 
1999, the Court affirmed a September 6, 1996 Board decision 
which denied claims for service connection for several 
disabilities as not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of plausible 
claims for entitlement to service connection for 
pansinusitis, right ankle disability, diverticulitis, and 
endometriosis, those claims must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for pansinusitis is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for right ankle disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for diverticulitis is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for endometriosis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

